Citation Nr: 0207457	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  97-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
shrapnel wounds to the face.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1956.  This matter comes to the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) which 
granted service connection for residuals of shrapnel wounds 
to the face and assigned an initial noncompensable rating.  
In October 1998, the veteran testified at a hearing at the 
RO.  In February 2000, the Board remanded the matter for 
additional development of the evidence.  A review of the 
record shows that the RO has complied with all remand 
instructions and that the matter is now ready for appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Since the effective date of the award of service 
connection, the veteran's residuals of shrapnel wounds to the 
face have included well-healed, nondisfiguring scars of the 
chin and scalp with tiny retained foreign bodies in the chin 
and occasional reports of tenderness with pressure on the 
foreign bodies.  

2.  The probative evidence of record shows that the veteran's 
shrapnel wound scars are not poorly nourished, repeatedly 
ulcerated, tender or painful on objective demonstration, and 
produce no limitation of function of the affected part.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of residuals of shrapnel wounds to the face, neck and scalp 
have not been met.  38  U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.118, Codes 7800-7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that 
upon receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C. § 5103 (West 
Supp. 2001).  VCAA also requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, Statements of the Case, and 
the Board's remand.  The Board concludes the discussions in 
these documents adequately complied with VA's notification 
requirements.  Moreover, as set forth below, the RO has 
completely developed the record; thus, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his post-
service medical treatment.  He was also afforded several VA 
medical examinations and the examiners rendered considered 
medical opinions regarding the pertinent issue in this 
matter.  Moreover, the Board finds that the reports of the 
examinations are sufficiently detailed and adequately address 
the specific criteria in the Rating Schedule.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  Based on the facts of this 
case, therefore, the Board concludes that there is no 
reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

I.  Factual Background

The veteran's service medical records show that in August 
1953, he was treated after he sustained several small 
shrapnel wounds of the face and neck.  In July 1954, he was 
hospitalized in connection with an unrelated illness.  
Examination at that time showed superficial scars from minor 
shrapnel bits in the left face and neck.  At his January 1956 
service discharge medical examination, a 3/8 inch scar was 
noted on the left chin and a 1/4 inch scar was noted on the 
left neck.  

In February 1995, the veteran filed an application for VA 
compensation benefits, including residuals of shrapnel wounds 
to the facial area.  

On VA medical examination in May 1995, the veteran reported a 
history of shrapnel wounds to, inter alia, the right forehead 
and left jaw.  He indicated that shrapnel was removed from 
all areas but for two pieces which were left in his chin.  On 
physical examination, the examiner was unable to find any 
scars on the veteran's right forehead, in the temporal 
region, or around the face.  There was a very small (less 
than 1 millimeter) palpable object beneath the skin of the 
left jaw.  This was apparently a piece of shrapnel which was 
described as nonpainful and nontender.  No other pertinent 
abnormalities were noted.  The diagnoses included shrapnel 
wounds to the facial area with no particular residual except 
one tiny retained fragment in the left jaw which is of no 
consequence.  The examiner indicted that the veteran had no 
other residuals and no other scars that he could see.

By July 1995 decision, the RO granted service connection for 
residuals of shrapnel wounds to the face, effective February 
10, 1995, the date of receipt of the veteran's claim.  The RO 
assigned an initial noncompensable rating under Code 7800.  

The veteran appealed the RO decision, arguing that a 10 
percent rating was warranted for his facial scars.  He 
indicated that he had two pieces of shrapnel in his jaw and 
it was "very annoying" and hurt when he put pressure on it.  
He also indicated that he always nicked it when he shaved.  

VA clinical records dated from May 1995 to April 2001 are 
negative for complaints or findings of shrapnel wound scars.  

In October 1998, the veteran testified at a hearing at the RO 
as to the circumstances of his in-service shrapnel wounds to 
the face.  He indicated that he had had several tiny wounds 
over his face, "like freckles."  He stated that he received 
treatment for his wounds from a physician who told him that 
he would fix the wounds so that the scars would not be 
noticeable.  The veteran further indicated that he had a 
piece of retained shrapnel in his left jaw.  He stated that 
if he pressed on it, it was painful.  

On VA medical examination in December 1998, the veteran 
reported a history of shrapnel wound to the right eye and 
forehead.  He indicated that his wounds had healed 
completely.  On physical examination, there were well healed, 
minor scars of the face which caused no deformity.  The 
diagnoses included shrapnel wounds to the face, well healed 
with no residual problem.  

On VA medical examination in August 2000, the examiner noted 
a history of shrapnel wounds to the face and scalp.  
Specifically, it was noted that the veteran sustained a light 
shrapnel would to the right parietal scalp and the left 
mandibular skin during combat.  On examination, it was noted 
that any scar of the scalp did not show under the veteran's 
hair and was asymptomatic.  The examiner indicated that he 
took the veteran outside in the bright sun and was unable to 
visualize any scar of the scalp.  He also indicated that the 
veteran could not locate the scar for him.  Regarding the 
scar of the chin, the veteran discounted the previous reports 
of symptoms of pain while shaving, stating that such pain was 
atypical.  He indicated that he generally experienced no 
symptoms from the scar at all, although the presence of the 
shrapnel was a disconcerting reminder of the incident in 
service.  On examination, the scar of the chin was well 
healed, cosmetically adequate, and nontender.  There was 
minimal pallor in contrast to his deeply tanned facial skin.  
A 4 millimeter BB-like freely moveable mass could be palpated 
at the end of the scar.  The foreign body and the scar were 
nontender to palpation and there was no deep tissue loss 
detectable by palpation.  X-ray examination showed two very 
small radiopaque foreign bodies in the region of the left 
mandible.  No other abnormalities were noted.  The diagnoses 
included shrapnel fragments from military injury retained in 
the soft tissues near the chin.  The examiner indicated that 
the facial scar was of very minor consequence, without 
disfigurement, pain or any impairment of function or of deep 
tissue integrity.  The examiner indicated that there were no 
observable residuals of the scalp scar.  Color photographs of 
the veteran's face and scalp were attached to the examination 
report.  

In March 2001, the veteran submitted a statement in which he 
claimed entitlement to an increased rating for tender and 
painful scars.

On VA medical examination in May 2001, the examiner indicated 
that he could faintly make out the scar under the veteran's 
hair.  It was extremely well healed and cosmetically 
insignificant.  There was no tenderness, nor was there deep 
tissue defect or retained foreign body.  As to his chin scar, 
the veteran reendorsed his original claim that the tiny 
shrapnel pellets protruded just enough that he had to detour 
his razor when shaving his face for fear of inflicting a cut.  
On examination, the scar was well healed, cosmetically 
adequate, and nontender.  The examiner again noted there was 
minimal pallor in contrast to the veteran's deeply tanned 
facial skin.  A 4 millimeter BB-like freely moveable mass 
could be palpated at the end of the scar.  The foreign body 
and the scar were nontender to palpation and there was no 
deep tissue loss detectable by palpation.  The diagnoses 
included scalp scar, with no disfigurement, retained foreign 
body, or any complaint from the veteran.  Also diagnosed was 
facial scar of very minor consequence, with no disfigurement, 
pain, or any impairment of function or of deep tissue 
integrity.  The examiner indicated that the retained foreign 
body was an impediment to shaving with a razor blade.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet.App. 119 
(1999). 

III.  Analysis

Scars are rated under 38 C.F.R. § 4.118, Codes 7800 through 
7805 (2001).  The veteran is entitled to be rated under the 
Code which allows the highest possible evaluation for the 
clinical findings shown on objective examination.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.118, Code 7800 (2001), slightly 
disfiguring scars of the head, face, or neck warrant a 
noncompensable evaluation.  A 10 percent rating requires that 
these scars be moderately disfiguring.  A 30 percent 
evaluation requires evidence of severe scarring, productive 
of a marked and unsightly deformity of the eyelids, lips or 
auricles.  In this case, the veteran's scars of the head, 
face and neck have been consistently described by examiners 
as non-disfiguring.  The color photographs included in the 
August 2000 VA medical examination reinforce this point.  
Moreover, the veteran does not contend that his scars of the 
face, neck or scalp are disfiguring in any way.  Thus, a 
compensable rating under Code 7800 is not assignable.

Codes 7801 and 7802 provide ratings for scars from second and 
third degree burns.  However, as the medical evidence of 
record indicates the veteran's scarring is not due to second 
or third degree burns, these provisions are not for 
application.

Under Code 7803, a 10 percent rating is assigned for scars 
which are poorly nourished, with repeated ulceration.  In 
this case, however, both the objective and subjective 
evidence establishes that the veteran's scars are not poorly 
nourished or repeatedly ulcerated.  Thus, a compensable 
rating is not warranted under Code 7803.  

Under Code 7804, a 10 percent evaluation may be assigned for 
scars which are tender and painful on objective 
demonstration.  While the veteran has occasionally reported 
that the retained foreign body in his chin is tender or 
irritated with pressure, on other occasions, he had denied 
all symptoms of tenderness or pain.  In any event, as any 
pain or tenderness has not been objectively demonstrated on 
examination, the Board finds that the criteria for a 10 
percent rating have not been met.  In that regard, the Board 
notes that repeated VA examination has consistently described 
the veteran's scars and retained foreign bodies as nontender 
and nonpainful.  

Finally, under Code 7805, scars may be rated on limitation on 
function of the part affected.  However, as the medical 
evidence of record establishes that the veteran's scars are 
productive of no limitation of function, the Board finds that 
the criteria for a compensable rating under Code 7805 have 
not been met.  

In reaching its decision, the Board has also determined that 
the clinical presentation of the veteran's shrapnel wounds 
disability is neither unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2001).  The record does 
not reflect frequent periods of hospitalization because of 
his service-connected disability, nor does it show 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Rather, the 
veteran has apparently received no treatment from his 
shrapnel wound scars, nor has he reported any interference 
with employment due to such scars.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable rating for residuals of 
shrapnel wounds to the face is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

